PER CURIAM.
Order reversed, with $10 costs and disbursements, and motion for judgment on the pleadings denied, with $10 costs, upon the ground that the complaint fails to show that satisfactory settlements had been received by the defendant from shipments made to' various dealers to whom plaintiff sold, and under the contract commissions were only to be due and payable in that event.
HIRSCHBERG, J., votes to reverse upon the authority of Hilton & Dodge Lumber Co. v. Sizer & Co., 137 App. Div. 661, 122 N. Y. Supp. 306, with whom RICH, J., concurs.